AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         Western District of Texas

                                                                     )
                                                                     )
                                                                     )
                   HEATHER WISEMAN                                   )
                            Plaintiff(s)                             )
                                v.                                   )      Civil Action No. 1 :21-cv-85-RP
                                                                     )
                                                                     )
                                                                     )
         DRIPTI, LLC, THE BUDZ VAPES, LLC,                           )
                and NIRMAL VASWANI                                   )
                          Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                                           DRIPTI, LLC
                                           c/o Nirmal Vaswani
                                           4825 Davis Lane, Apt. 1625
                                           Austin, Texas 78749



          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Josh Sanford
                                 SANFORD LAW FIRM, PLLC
                                 Kirkpatrick Plaza
                                 10800 Financial Centre Parkway, Suite 510
                                Little Rock, Arkansas 72211
                                 501-221-0088; josh@sanfordlawfirm.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:         January 28, 2021
                                                                                        Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Western District of Texas

                                                                   )
                                                                   )
                                                                   )
                   HEATHER WISEMAN                                 )
                            Plaintiff(s)                           )
                                v.                                 )       Civil Action No. 1 :21-cv-85-RP
                                                                   )
                                                                   )
                                                                   )
         DRIPTI, LLC, THE BUDZ VAPES, LLC,                         )
                and NIRMAL VASWANI                                 )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                                           THE BUDZ VAPES, LLC
                                           c/o Nirmal Vaswani
                                           1369 Heep Run
                                           Buda, Texas 78610



          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Josh Sanford
                                 SANFORD LAW FIRM, PLLC
                                 Kirkpatrick Plaza
                                 10800 Financial Centre Parkway, Suite 510
                                 Little Rock, Arkansas 72211
                                 501-221-0088; josh@sanfordlawfirm.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:         January 28, 2021
                                                                                       Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                        Western District of Texas

                                                                    )
                                                                    )
                                                                    )
                   HEATHER WISEMAN                                  )
                            Plaintiff(s)                            )
                                v.                                  )      Civil Action No. 1 :21-cv-85-RP
                                                                    )
                                                                    )
                                                                    )
         DRIPTI, LLC, THE BUDZ VAPES, LLC,                          )
                and NIRMAL VASWANI                                  )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                                           NIRMAL VASWANI
                                           1369 Heep Run
                                           Buda, Texas 78610




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Josh Sanford
                                 SANFORD LAW FIRM, PLLC
                                 Kirkpatrick Plaza
                                 10800 Financial Centre Parkway, Suite 510
                                Little Rock, Arkansas 72211
                                 501-221-0088; josh@sanfordlawfirm.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:         January 28, 2021
                                                                                       Signature of Clerk or Deputy Clerk
